Under the principles laid down in Suarez vs. State, 95 Fla. 42,  115 So.2d 519, as I understand them, Heidt's motion for severance should have been granted, and in my opinion the denial of this motion constituted reversible error as to plaintiff in error Heidt.
There is also serious doubt in my mind as to the correctness of the ruling of the trial court in permitting the State to take such a wide range in the cross-examination of the defendant Palmer's witness Thelma Noxon, as to matters which did not affect her credibility, but which tended to degrade the witness, and in then allowing *Page 242 
the State to introduce a witness to contradict the testimony of said Thelma Noxon as to collateral issues raised by such wide latitude of cross-examination. It seems to me that these rulings were contrary to the law as enunciated in Butler v. State, 94 Fla. 163, 113 So.2d 699; Baker v. State, 51 Fla. 1,40 So.2d 673, and other Florida cases therein cited. While these rulings and the testimony thus produced may not have had any effect on the question of Palmer's guilt or innocence, they may have had some effect upon the jury as to the question of whether they would make a recommendation of mercy which would have resulted in the imposition of life imprisonment instead of the death penalty. How can we say what effect this evidence did have upon the jury? I fully concur in the principle that convictions in criminal cases should not be reversed for mere technical errors which had no practical bearing on the merits of the case, but it is well settled that errors which are harmful or prejudicial in their nature constitute valid grounds for reversal for a new trial. I am inclined to think that these errors belong to this latter class.